DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 08/09/2022. Claims 1, 4-7, and 9-14 are considered in this office action. Claims 1 and 7 have been amended. Claims 2-3 and 8 have been canceled. Claims 1, 4-7, and 9-14 are pending examination. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
The specific algorithms, formulas, equations, mathematical relationships, etc. used to edit the shape of the graph are well-known in the art, and therefore, need not be described in detail in the specification, and one of ordinary skill in the art who read the present specification would understand that it is not necessarily important which algorithm is used to change the shape of the graph, so long as the shape of the graph is changed
None of the cited references disclose or suggest “a first edit point of the plurality of edit points is positioned at a first angle of 0 degrees in the control characteristic graph”
Cited reference Rockwood is directed to a CAD device for designing geometric objects such as bottles and is not related to the adjustment of steering feeling, and the asserted rationale of satisfying “geometric constraints” of Rockwood does not apply to the claimed control characteristic graph as it is not a geometric object to be designed by a CAD system and is not subject to any geometric constraints that may be relevant to CAD objects
The assertion that keeping the claimed graph curve within a certain shape range is generally available knowledge is not supported by any prior art of record
Cited reference Kolmykov-Zotov merely teaches that a line drawn by a user may be recognized as a partial shape and does not disclose or suggest displaying the line drawn by the user near a displayed contour of a control characteristic graph as claimed
	
Applicant's arguments A.-E. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that the specific algorithms, formulas, equations, mathematical relationships, etc. used to edit the shape of the graph are well-known in the art, and therefore, need not be described in detail in the specification, and one of ordinary skill in the art who read the present specification would understand that it is not necessarily important which algorithm is used to change the shape of the graph, so long as the shape of the graph is changed, Examiner respectfully disagrees. Applicant states on pg. 2 of Applicant’s response:
The particular algorithm or mathematical formulae used to change the shape of the graph is not necessarily a novel aspect of the present disclosure. Instead, an important feature is the use of such graph editing techniques on the specific torque vs. steering angle curves to change their shape. The application of such graph editing techniques to the specifically disclosed graphs advantageously provides a more intuitive user experience when adjusting the steering feeling of a vehicle. (emphasis added)
	Further, as admitted by Applicant in the arguments received 09/21/2021 pertaining to the instant claimed invention, “novel aspects lie at least in the application of graph editing techniques to the specific torque vs. steering angle curves shown, e.g., in FIGs. 4-9 and in the determination of and setting of appropriate limits to the adjustable shapes of the curves” (emphasis added). While the specific algorithms, formulas, equations, mathematical relationships, etc. used to edit the shape of a general graph are well-known in the art, the aforementioned algorithms are not what are being addressed in the written description rejection. It is the act of the graph editor using the well-known graph editing techniques in a specific way to edit the specific torque vs. steering angle graph within certain specific limits in accordance with input edit information that is not adequately described in the instant specification as to convey possession of the invention, where the instant specification merely provides generic blanket statements stating editing techniques are applied to the graph and limits are set. Since, as stated by Applicant, the novelty of the invention is found in the use of well-known graph editing techniques on the specific torque vs. steering angle curve, simply reciting a conclusory statement that the specific curve is edited by applying well-known editing techniques to the curve is not sufficient to satisfy the written description requirement of 35 U.S.C. 112(a). Applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention (in this case, as admitted by Applicant, the application of graph editing techniques to the specific curves) (MPEP 2161.01). While one of ordinary skill in the art would understand how to move edit points on a graph and that the shape of the graph would change as the edit points are moved, they would not understand how to apply the well-known editing techniques to the specific torque vs. steering angle graph in such a way as to achieve the specific changes and/or shape based on the description currently provided in the instant specification. There is no explanation of how, when a user moves an editing point on the graph such as in Fig. 5A of the instant application, the graph editor uses well-known graph editing techniques to perform correction of the initial curve in such a way as to produce that specific resulting curve. As another example, in Fig. 9A-C of the instant application, why is the fullness of the entire curve shape extended as opposed to only the top right portion of the curve shape where the user input was received, or only at the specific points where the user touched the curves? What specific algorithms, formulas, equations, mathematical relationships, etc. are being used by the graph editor to perform this correction of the specific curve shape using well-known graph editing techniques such that the specific curve shape stays within certain boundaries and maintains a certain form? Neither an answer to nor a detailed explanation for such questions regarding the claimed subject matter of “a graph editor editing the control characteristic graph using the edit information when the edit information inputter acquires the edit information” and “the graph editor calculates a new control characteristic graph in accordance with the curve or the linear line of the edit information when acquiring the edit information” can be found within the instant specification, drawings, or claims, and thus the instant specification fails to describe the claimed subject matter in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement (MPEP 2161.01). Applicant is required to explicitly show how one would apply graph editing techniques to the specific curves to achieve the claimed function in order to satisfy the written description requirement (MPEP 2161.01). Therefore, Examiner maintains the 35 U.S.C. 112(a) rejection for written description.
Regarding Applicant’s argument B. that none of the cited references disclose or suggest “a first edit point of the plurality of edit points is positioned at a first angle of 0 degrees in the control characteristic graph”, Examiner respectfully disagrees. Cited reference Yasuda teaches endpoints a, b, and c (edit points) of a two-dimensional steering assist current vs. steering torque characteristic line graph that can be moved by a pointing device to change the amount of compilation of the steering characteristics diagram (Yasuda, Fig. 5 and Par. [0014] lines 9-13). Cited reference Ito teaches a steering feeling setting unit that sets an adjustment value of the steering feeling based on input from the user (Ito, Par. [0060] lines 1-3), and a sensitivity identifying map (control characteristic graph) as a graph having the torque sensor value (steering torque) on the horizontal axis and the rotation number value (steering angle) on the vertical axis (Ito, Par. [0084] lines 5-10). A sensitivity index is an index indicating the steering feeling felt by the user or the driver regarding the steering operation, with three indexes of smoothness, rigidity and rapid response being set as the sensitivity index and each sensitivity region corresponding to each sensitivity index being arranged in the sensitivity identifying map (Ito, Par. [0085] lines 1-7). Smoothness indicates the steering feeling in which the user moderately feels the center of the handle when the direction of the steering wheel passes through a point (center of the handle) at which steering with respect to the left and the right is zero (i.e., 0 degrees) in rotating the steering wheel (Ito, Fig. 17A and Par. [0086] lines 5-10). It would have been obvious to one of ordinary skill in the art to combine the teachings of Yasuda and Ito to have a first edit point of the plurality of edit point taught by Yasuda be positioned at an angle of 0 degrees in the control characteristic graph as taught by Ito in order to allow the user to adjust the smoothness of the steering feeling (Ito, Par. [0086] lines 1-10). Therefore, Examiner maintains that the above stated limitation is taught by the currently cited references.
Regarding Applicant’s argument C. that cited reference Rockwood is directed to a CAD device for designing geometric objects such as bottles and is not related to the adjustment of steering feeling, and the asserted rationale of satisfying “geometric constraints” of Rockwood does not apply to the claimed control characteristic graph as it is not a geometric object to be designed by a CAD system and is not subject to any geometric constraints that may be relevant to CAD objects, Examiner respectfully disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the teachings of cited reference Rockwood are reasonably pertinent to the particular problem of setting an edit object on a curve and an edit range for the edit object such that the shape of the curve changes with the movement and alteration of the edit object while limiting the edit range of the edit object, with which the Applicant was concerned. The teachings of Rockwood are not limited to being used on geometric objects designed by a CAD system, and can be applied to other geometric objects such as the shape/curve of a graph. One of ordinary skill in the art looking to solve the problem of setting an edit object and a range for the edit object on a graph that would change the shape of the graph in correspondence with the movement and alterations of the edit object while being limited to a certain edit range would have looked to the teachings of Rockwood to solve the problem and would have found it obvious to modify the teachings of the combination of Yasuda, Ohsuga, and Nakano to incorporate the teachings of Rockwood. Therefore, Examiner maintains that cited reference Rockwood is analogous art.
Regarding Applicant’s argument D. that the assertion that keeping the claimed graph curve within a certain shape range is generally available knowledge is not supported by any prior art of record, Examiner respectfully disagrees. Cited reference Rockwood teaches creating a profile (2-D geometric shape, such as the shape/curve of a graph) that can be deformed or reshaped and satisfies certain geometric constraints (i.e., stays within a certain shape range) (Rockwood, Par. [0027] lines 5-8). Therefore, Examiner maintains that the motivation for combining is taught by cited reference Rockwood.
Regarding Applicant's argument E. that cited reference Kolmykov-Zotov merely teaches that a line drawn by a user may be recognized as a partial shape and does not disclose or suggest displaying the line drawn by the user near a displayed contour of a control characteristic graph as claimed, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of cited references Otono and Kolmykov-Zotov are used to teach the above stated limitation. Cited reference Otono teaches when a marker 46 is dragged upward (editing method), the frequency characteristic curve 44 is enlarged to a similar state (acquires edit information and displays a curve near a displayed contour of control characteristic graph) shown by frequency characteristic curve 44a (calculated new control characteristic graph in accordance with curve) (Otono, Fig. 1(B) and Par. [0014] lines 1-4). Cited reference Kolmykov-Zotov teaches collecting hand drawn (traced) user input from an input device such as a touch pad and extracting certain features from the hand drawn input to be used in the recognition process (Kolmykov-Zotov, Par. [0025] lines 1-6). A shape recognizer is used for an “auto-complete” feature allowing the user to put an incomplete shape and let the system complete it (i.e., the user traces a curve or line as edit information which is then recognized by the graph editor and a new control characteristic graph is completed from the input traced curve or line) (Kolmykov-Zotov, Par. [0032] lines 5-8). It would have been obvious to one of ordinary skill in the art to combine the teachings of Otono and Kolmykov-Zotov to have the acquired curve or linear line displayed near the displayed contour of the control characteristic graph and used to calculate the new control characteristic graph taught by Otono be traced by a user as taught by Kolmykov-Zotov in order to allow users to draw “shorthand”/unambiguous prefixes of support shaped instead of laying out the full shape (Kolmykov-Zotov, Par. [0033] lines 10-12) and to allow the user to customize the graph to a desired shape. Therefore, Examiner maintains that the above mentioned limitation is taught by the combination of the currently cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “a graph editor editing the control characteristic graph using the edit information when the edit information inputter acquires the edit information” is not adequately described in the specification to reasonably convey the inventor(s) had possession of the claimed invention. Similar limitations can be found in claims 5, 7, and 9-12. The instant specification does not adequately describe how the graph editor edits the control characteristic graph using the input edit information. While the instant specification describes the graph editor correcting the graph by an approximate curve (see Par. [0019] lines 6-7), adjusting a swelling of the graph between edit points by the slope and the length of handles on either side of the edit point (see Par. [0020] lines 1-3), and calculating a new graph line in accordance with an input tracing line, an input slope line, or a line width of the edit information (see Par. [0022] lines 9-10, Par. [0023] lines 9-10, and Par. [0024] lines 10-11), this merely describes what the graph editor does, and the instant specification does not provide any description (such as algorithms, formulas, equations, mathematical relationships, etc.) that detail how the graph editor would use an approximate curve, the slope and length of edit handles on an edit point, a tracing line, a slope line, or a line width in order to correct or edit the control characteristic graph. Therefore, the above stated limitations of claims 1, 5, 7, and 9-12 are not adequately described in the specification in such a way as to convey the inventor(s) had possession of the claimed invention at the time of filing.
	Claims 4 and 14, 6, and 13 are rejected based on rejected base claims 1, 5, and 12, respectively, for the same rationale as recited above.
Regarding claim 7, the limitation “the graph editor calculates a new control characteristic graph in accordance with the curve or the linear line of the edit information when acquiring the edit information” is not adequately described in the specification to reasonably convey the inventor(s) had possession of the claimed invention. The instant specification does not provide any description (such as algorithms, formulas, equations, mathematical relationships, etc.) that detail how the graph editor would use a curve or linear line to calculate a new control characteristic graph. Therefore, the above stated limitations of claim 7 is not adequately described in the specification in such a way as to convey the inventor(s) had possession of the claimed invention at the time of filing.

Claims 1, 4-7, and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the limitation “a graph editor editing the control characteristic graph using the edit information when the edit information inputter acquires the edit information” is not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. Similar limitations can be found in claims 5, 7, and 9-12. Similar to the written description rejection described in item 13 above, the instant specification merely provides description about what the graph editor does, but does not provide any description (such as algorithms, formulas, equations, mathematical relationships, etc.) that detail how the graph editor would use an approximate curve, the slope and length of edit handles on an edit point, a tracing line, a slope line, or a line width in order to correct or edit the control characteristic graph. There is no direction provided by the inventor in the instant specification regarding how one of ordinary skill in the art would program a graph editor to edit a control characteristic graph using input edit information based on an edit guide while also enforcing limits on the input edit information. No working examples are disclosed that show how exactly the graph editor applies graph editing techniques to correct the shape of the graph, and merely provides examples showing the intended result of applying editing techniques to the graph. The quantity of experimentation needed to make the invention based on the content of the disclosure regarding how the graph editor edits and performs corrections to the shape of the graph would be undue. Based on these factors, the specification at the time of filing would not have taught one of ordinary skill in the art how to make and/or use the invention without undue experimentation. Therefore, claims 1, 5, 7, and 9-12 are rejected under 35 U.S.C. 112(a) enablement.
	Claims 4 and 14, 6, and 13 are rejected based on rejected base claims 1, 5, and 12, respectively, for the same rationale as recited above.
Regarding claim 7, the limitation “the graph editor calculates a new control characteristic graph in accordance with the curve or the linear line of the edit information when acquiring the edit information” is not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. The instant specification does not provide any description (such as algorithms, formulas, equations, mathematical relationships, etc.) that detail how the graph editor would use a curve or linear line to calculate a new control characteristic graph. There is no direction provided by the inventor in the instant specification regarding how one of ordinary skill in the art would program a graph editor to calculate a new control characteristic graph in accordance with the curve or the linear line of the edit information when acquiring the edit information. No working examples are disclosed that show how exactly the graph editor calculates a new control characteristic graph in accordance with the curve or the linear line of the edit information, and merely provides examples showing the intended result of applying editing techniques to the graph. The quantity of experimentation needed to make the invention based on the content of the disclosure regarding how the graph editor calculates a new control characteristics graph would be undue. Based on these factors, the specification at the time of filing would not have taught one of ordinary skill in the art how to make and/or use the invention without undue experimentation. Therefore, claim 7 is rejected under 35 U.S.C. 112(a) enablement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 2002/0143449 A1) in view of Ito et al. (US 2007/0250234 A1), in view of Kim (US 2010/0332082 A1), and further in view of Otono (JPH0730348A).
NOTE: Regarding reference Otono, text citations are found in attached document “JPH0730348A_Translation” and Figure citations are found in attached document “JPH0730348A_Original”.
Regarding claim 1, Yasuda teaches “A power steering adjustment device (Par. [0009] lines 2-4 teaches a device for setting steering characteristics of an electric power steering system) comprising: an adjustment information display displaying, on a same screen, an edit guide for adjusting steering feeling of a steering wheel of a vehicle to steering control information representing control information of assist power steering (Fig. 5 elements a, b, and c endpoints (edit guides) of the steering assist current characteristics line graph, Par. [0014] lines 9-13 teaches moving the endpoints by a pointing device to change the amount of compilation of the steering characteristics diagram, and Par. [0010] lines 5-8 teaches compilation of the characteristics is performed on the steering characteristics diagram in order to achieve the optimum steering feeling (adjusting steering feeling to steering control information)); and a control characteristic graph visually representing the steering control information (Fig. 5 element D display that displays assist current characteristics line graph (control characteristics graph) and endpoints a, b, and c (edit guides) on the same screen); an edit information inputter acquiring input information of edit information based on the edit guide; a graph editor editing the control characteristic graph using the edit information when the edit information inputter unit acquires the edit information (Par. [0014] lines 5-13 teaches a pointing device (edit information inputter and graph editor) capable of compiling the steering characteristics graph that is used to extend, shorten, and move a line between endpoints in the graph (edit the control characteristics graph) by touching and moving the endpoints (acquire input information of edit information based on the edit guide)); a steering mechanism that provides the assist power for steering the steering wheel of the vehicle based on the steering control information; and an output unit the outputs the steering control information to the steering mechanism (Fig. 1 and Par. [0030] line 1 to Par. [0031] line 5 teaches an electric power steering system (EPS) where steering force of a steering wheel 1 is transmitted to a rack and pinion mechanism 3 through a steering shaft 2, an EPS drive motor 6 is supplied with current through EPS controller 7 and a motor controller 8 corresponding to a driving signal for assisting the steering torque; and Par. [0032] lines 8-9 teaches the EPS driving motor 6 is controlled by steering characteristics of the EPS controller 7), wherein the adjustment information display displays, as the edit guide, a plurality of edit points in an area of the control characteristic graph, each of the plurality of edit points corresponding to the steering feeling (Fig. 5 elements a, b, and c endpoints (edit guides) of the steering assist current characteristics line graph, and Par. [0010] lines 5-8 teaches compilation of the characteristics is performed on the steering characteristics diagram in order to achieve the optimum steering feeling (corresponding to steering feeling))”, however Yasuda does not explicitly teach “wherein the control characteristic graph visually represents a relationship between a steering angle of the steering wheel and a steering torque of the steering wheel”; each of the plurality of edit points corresponds to “a different type” of steering feeling; and “wherein the edit information inputter limits an edit direction of the plurality of edit points to a respective set direction, wherein a first edit point of the plurality of edit points is positioned at a first steering angle of 0 degrees on the control characteristic graph”.
	From the same field of endeavor, Ito teaches “wherein the control characteristic graph visually represents a relationship between a steering angle of the steering wheel and a steering torque of the steering wheel (Par. [0060] lines 1-3 teaches a steering feeling setting unit that sets and adjustment value of the steering feeling based on input from the user, Par. [0084] lines 5-10 teaches a sensitivity identifying map (control characteristic graph) as a graph having the torque sensor value (steering torque) on the horizontal axis and the rotation number value (steering angle) on the vertical axis, and Par. [0100] lines 5-10 and 15-22 teaches determination of sensitivity can be performed as long as the operating condition parameters include at least both a parameter reflecting the force applied by the user (steering torque) and a parameter indicating the condition in which the machine is operated according to the operation by the user, where the parameter indicating the condition in which the machine is operated according to the operation by the user includes steering angle)” and “wherein a first edit point of the plurality of edit points is positioned at a first steering angle of 0 degrees on the control characteristic graph (Par. [0085] lines 1-7 teaches a sensitivity index is an index indicating the steering feeling felt by the user or the driver regarding the steering operation, with three indexes of smoothness, rigidity and rapid response being set as the sensitivity index and each sensitivity region corresponding to each sensitivity index being arranged in the sensitivity identifying map; Fig. 17A and Par. [0086] lines 5-10 teaches smoothness indicates the steering feeling in which the user moderately feels the center of the handle when the direction of the steering wheel passes through a point (center of the handle) at which steering with respect to the left and the right is zero (i.e., 0 degrees) in rotating the steering wheel; It would have been obvious to one of ordinary skill in the art to have a first edit point of the plurality of edit point taught by Yasuda be positioned at an angle of 0 degrees in the control characteristic graph as taught by Ito in order to allow the user to adjust the smoothness of the steering feeling (Ito, Par. [0086] lines 1-10))”..
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Yasuda to incorporate the teachings of Ito to have the control characteristic graph taught by Yasuda visually represent the relationship by the steering torque and the steering angle as taught by Ito and to have an edit point taught by Yasuda be positioned at an angle of 0 degrees as taught by Ito.
	The motivation for doing so would be to have the application of the assist force accurately correspond to the operation feeling felt by the user (Ito, Par. [0157] lines 3-4) and to allow the user to adjust the smoothness of the steering feeling (Ito, Par. [0086] lines 1-10).
	However, the combination of Yasuda and Ito does not explicitly teach each of the plurality of edit points corresponds to “a different type” of steering feeling; and “wherein the edit information inputter limits an edit direction of the plurality of edit points to a respective set direction”.
	From the same field of endeavor, Kim teaches each of the plurality of edit points corresponds to “a different type” of steering feeling (Par. [0036] lines 1-10 teaches a compensation value input unit 110 outputs information on a preset compensation value setup safety range (range of values corresponding to a specific steering feel type) to a screen output device to guide the setup of the compensation value, where the driver then identifies the compensation value setup safety range for adjustment of the steering sense that the driver wants (i.e., the driver identifies a specific range of values out of multiple ranges of values that corresponds to the steering feeling desired by the driver, implying that there are a plurality of ranges of values with an edit point to be edited with a compensation value where each range of values (and thus the edit point) corresponds to a different steering sense) and then sets a desired compensation value of a plus or minus sign within the compensation value setup safety range (adjusts the edit point corresponding to the specific steering feeling) through the driver interface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Yasuda and Ito to incorporate the teachings of Kim to have each of the edit points taught by the combination of Yasuda and Ito correspond to a different type of steering feeling as taught by Kim.
	The motivation for doing so would be to provide each driver with a satisfactory steering sense and a convenience in handling the steering wheel (Kim, Par. [0009] lines 5-6).
	However, the combination of Yasuda, Ito, and Kim does not explicitly teach “wherein the edit information inputter limits an edit direction of the plurality of edit points to a respective set direction”.
	From the same field of endeavor, Otono teaches “wherein the edit information inputter limits an edit direction of the plurality of edit points to a respective set direction (Par. [0014] line 1 to Par. [0011] line 5 teaches marker 46 (edit point) for adjusting the gain of the peak of the characteristic curve (graph) is limited to being moved upwards or downwards (limits an edit direction of the edit point to a vertical direction), marker 48 (edit point) for changing the frequency that becomes the peak gain of the characteristic curve (graph) is limited to being moved in the horizontal direction (limits an edit direction of the edit point to a horizontal direction), and a marker 50 (edit point) for changing the Q value and slope of the characteristic curve (graph) is limited to being moved in the horizontal direction (limits an edit direction of the edit point to a horizontal direction))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Yasuda, Ito, and Kim to incorporate the teachings of Otono to have each of the edit points set on the control characteristic graph taught by the combination of Yasuda, Ito, and Kim be limited to a set edit direction as taught by Otono.
	The motivation for doing so would be to make the characteristic curve into a desired shape at a desired peak value (Otono, Par. [0019] lines 1-2).
Regarding claim 4, the combination of Yasuda, Ito, Kim, and Otono teaches all the limitations of claim 1 above, and further teaches “wherein the adjustment information display displays the control characteristic graph corrected by an approximate curve when an edit point of the plurality of edit points is edited (Otono, Fig. 1(b) and Par. [0014] lines 1-4 teaches when marker 46 is dragged upward (edit point is edited), the characteristic curve 44 is enlarged to a similar state shown by characteristic curve 44a (corrects control characteristic graph by an approximate curve)”.
Regarding claim 14, the combination of Yasuda, Ito, Kim, and Otono teaches all the limitations of claim 1 above, and further teaches “wherein the graph editor edits the control graph based on a direct manipulation of a shape of a curve (Yasuda, Fig. 5 elements a, b, and c endpoints (edit guides) of the steering assist current characteristics line graph, Par. [0014] lines 5-13 teaches moving the endpoints (edits the control graph) by a pointing device (graph editor), which includes a touch pad (direct manipulation), to change the amount of compilation of the steering characteristics diagram) representing the relationship between the steering angle of the steering wheel and the steering torque of the steering wheel (Ito, Par. [0060] lines 1-3 teaches a steering feeling setting unit that sets and adjustment value of the steering feeling based on input from the user, Par. [0084] lines 5-10 teaches a sensitivity identifying map (control characteristic graph) as a graph having the torque sensor value (steering torque) on the horizontal axis and the rotation number value (steering angle) on the vertical axis, and Par. [0100] lines 5-10 and 15-22 teaches determination of sensitivity can be performed as long as the operating condition parameters include at least both a parameter reflecting the force applied by the user (steering torque) and a parameter indicating the condition in which the machine is operated according to the operation by the user, where the parameter indicating the condition in which the machine is operated according to the operation by the user includes steering angle)”.

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 2002/0143449 A1) in view of Rockwood (US 2014/0354639 A1).
Regarding claim 5, Yasuda teaches “A power steering adjustment device (Par. [0009] lines 2-4 teaches a device for setting steering characteristics of an electric power steering system) comprising: an adjustment information display displaying, on a same screen, an edit guide for adjusting steering feeling of a steering wheel of a vehicle to steering control information representing control information of assist power of steering (Fig. 5 elements a, b, and c endpoints (edit guides) of the steering assist current characteristics line graph, Par. [0014] lines 9-13 teaches moving the endpoints by a pointing device to change the amount of compilation of the steering characteristics diagram, and Par. [0010] lines 5-8 teaches compilation of the characteristics is performed on the steering characteristics diagram in order to achieve the optimum steering feeling (adjusting steering feeling to steering control information)); and a control characteristic graph visually representing the steering control information (Fig. 5 element D display that displays assist current characteristics line graph (control characteristics graph) and endpoints a, b, and c (edit guides) on the same screen); an edit information inputter acquiring input information of edit information based on the edit guide; a graph editor editing the control characteristic graph using the edit information when the edit information inputter unit acquires the edit information (Par. [0014] lines 5-13 teaches a pointing device (edit information inputter and graph editor) capable of compiling the steering characteristics graph that is used to extend, shorten, and move a line between endpoints in the graph (edit the control characteristics graph) by touching and moving the endpoints (acquire input information of edit information based on the edit guide)); a steering mechanism that provides the assist power for steering the steering wheel of the vehicle based on the steering control information; and an output unit the outputs the steering control information to the steering mechanism (Fig. 1 and Par. [0030] line 1 to Par. [0031] line 5 teaches an electric power steering system (EPS) where steering force of a steering wheel 1 is transmitted to a rack and pinion mechanism 3 through a steering shaft 2, an EPS drive motor 6 is supplied with current through EPS controller 7 and a motor controller 8 corresponding to a driving signal for assisting the steering torque; and Par. [0032] lines 8-9 teaches the EPS driving motor 6 is controlled by steering characteristics of the EPS controller 7), wherein the adjustment information display displays edit points, each of which is the edit point, on the control characteristic graph being corrected (Fig. 5 element D display that displays assist current characteristics line graph (control characteristics graph) and endpoints a, b, and c (edit points) used to correct the graph)”, however Yasuda does not explicitly teach the adjustment information display “displays a handle on both sides or one side of each of the edit points, and displays a slope and a swelling between the edit points corrected in accordance with a slope and length of the handle, and wherein the edit information inputter limits the slope of the handle to a set range of slopes”.
	From the same field of endeavor, Rockwood teaches the adjustment information display “displays a handle on both sides or one side of each of the edit points, and displays a slope and a swelling between the edit points corrected in accordance with a slope and length of the handle (Fig. 16 shows a profile handle 212 on a side of a marker 208 (edit point) tangent to the profile 200 (graph); Par. [0029] lines 1-16 teaches a profile handle 212 controls the shape of the profile 200 locally by modifying the slope of the profile at the marker 208 and affects the fullness (swelling) of the profile 200 between markers on the profile by changing the length of the profile handle), and wherein the edit information inputter limits the slope of the handle to a set range of slopes (Par. [0289] line 1 to Par. [0290] line 2 teaches the profile handles having various constraints (limits) placed upon them, including constraining the handle to a particular range of directions (i.e. to a set range of slopes))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Yasuda to incorporate the teachings of Rockwood to have the adjustment information display taught by Yasuda display a handle on a side of the edit points and display a slope and swelling of the edit points that are changed with a slope and length of the handle as taught by Rockwood and have the edit information inputter taught by Yasuda limit the slope of the handle to a set range of slopes as taught by Rockwood.
	The motivation for doing so would be to create a profile that can be deformed or reshaped and satisfies certain geometric constraints (Rockwood, Par. [0027] lines 5-8).
Regarding claim 6, the combination of Yasuda and Rockwood teaches all the limitations of claim 5 above, and further teaches “wherein the edit information inputter limits at least one value of the slope and length of the handle set to the both sides or the one side of the edit point within a set value (Rockwood, Par. [0289] line 1 to Par. [0291] line 2 teaches the profile handles have various constraints placed upon them, including constraining a handle to a particular range of directions (i.e. within a set slope value) and constraining a handle to a particular range of magnitudes (i.e. within a set length value))”.
Regarding claim 9, Yasuda teaches “A power steering adjustment device (Par. [0009] lines 2-4 teaches a device for setting steering characteristics of an electric power steering system) comprising: an adjustment information display displaying a control characteristic graph visually representing, on a screen, steering control information representing control information of assist power of steering (Fig. 5 element D display that displays, on a screen, elements a, b, and c endpoints (edit guides) of the steering assist current characteristics line graph (control characteristics graph), Par. [0014] lines 9-13 teaches moving the endpoints by a pointing device to change the amount of compilation of the steering characteristics diagram, and Par. [0010] lines 5-8 teaches compilation of the characteristics is performed on the steering characteristics diagram in order to achieve the optimum steering feeling (adjusting steering feeling to steering control information)); an edit information inputter acquiring input information of edit information based on an editing method for adjusting steering feeling of a steering wheel of a vehicle to the steering control information; a graph editor editing the control characteristic graph using the edit information when the edit information inputter unit acquires the edit information of the editing method (Par. [0014] lines 5-13 teaches a pointing device (edit information inputter and graph editor) capable of compiling the steering characteristics graph that is used to extend, shorten, and move a line between endpoints in the graph (edit the control characteristics graph) by touching and moving the endpoints (acquire input information of edit information based on an editing method); and Par. [0010] lines 5-8 teaches compilation of the characteristics is performed on the steering characteristics diagram in order to achieve the optimum steering feeling (adjusting steering feeling to steering control information)); a steering mechanism that provides the assist power for steering the steering wheel of the vehicle based on the steering control information; and an output unit the outputs the steering control information to the steering mechanism (Fig. 1 and Par. [0030] line 1 to Par. [0031] line 5 teaches an electric power steering system (EPS) where steering force of a steering wheel 1 is transmitted to a rack and pinion mechanism 3 through a steering shaft 2, an EPS drive motor 6 is supplied with current through EPS controller 7 and a motor controller 8 corresponding to a driving signal for assisting the steering torque; and Par. [0032] lines 8-9 teaches the EPS driving motor 6 is controlled by steering characteristics of the EPS controller 7)”, however Yasuda does not explicitly teach “wherein the adjustment information display displays one point that is rotatable with another point serving as an axis and a slope of a line segment connecting the point and the other point, wherein the graph editor calculates a new control characteristic graph in accordance with the slope of the line segment between the point and the other point when acquiring the edit information, and wherein the edit information inputter limits the slope of the lime segment to a set range of slopes”.
	From the same field of endeavor, Rockwood teaches “wherein the adjustment information display displays one point that is rotatable with another point serving as an axis and a slope of a line segment connecting the point and the other point, wherein the graph editor calculates a new control characteristic graph in accordance with the slope of the line segment between the point and the other point when acquiring the edit information (Fig. 16 shows a profile handle 212 (line segment) on a side of a marker 208 (axis point) with an endpoint arrow (rotatable point) tangent to the profile 200 (graph); Par. [0029] lines 1-16 teaches a profile handle 212 controls the shape of the profile 200 locally by modifying the slope of the profile at the marker 208 and affects the fullness (swelling) of the profile 200 between markers on the profile by changing the length of the profile handle (i.e. calculates a new graph in accordance with the slope of the line segment between the axis point and the rotatable point)), and wherein the edit information inputter limits the slope of the lime segment to a set range of slopes (Par. [0289] line 1 to Par. [0290] line 2 teaches the profile handles having various constraints (limits) placed upon them, including constraining the handle to a particular range of directions (i.e. to a set range of slopes))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Yasuda to incorporate the teachings of Rockwood to have the adjustment information display taught by Yasuda display a point rotatable about another point serving as an axis and a slope of a line segment between the two points as taught by Rockwood, the graph editor taught by Yasuda calculate a new control characteristic graph in accordance with the slope of the line segment between the two points as taught by Rockwood, and the edit information inputter taught by Yasuda limit the slope of the handle to a set range of slopes as taught by Rockwood.
	The motivation for doing so would be to create a profile that can be deformed or reshaped and satisfies certain geometric constraints (Rockwood, Par. [0027] lines 5-8).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 2002/0143449 A1) in view of Ito et al. (US 2007/0250234 A1), in view of Otono (JPH0730348A), and further in view of Kolmykov-Zotov et al. (US 2014/0104308 A1).
NOTE: Regarding reference Otono, text citations are found in attached document “JPH0730348A_Translation” and Figure citations are found in attached document “JPH0730348A_Original”.

Regarding claim 7, Yasuda teaches “A power steering adjustment device (Par. [0009] lines 2-4 teaches a device for setting steering characteristics of an electric power steering system) comprising: an adjustment information display displaying a control characteristic graph visually representing, on a screen, steering control information representing control information of assist power of steering (Fig. 5 element D display that displays assist current characteristics line graph (control characteristics graph) and endpoints a, b, and c on the screen; Fig. 5 elements a, b, and c endpoints (edit guides) of the steering assist current characteristics line graph); an edit information inputter acquiring input information of edit information based on an editing method for adjusting steering feeling of a steering wheel of a vehicle to the steering control information (Par. [0014] lines 9-13 teaches moving the endpoints by a pointing device (edit information inputter and graph editor) to change the amount of compilation of the steering characteristics diagram (editing method)), and Par. [0010] lines 5-8 teaches compilation of the characteristics is performed on the steering characteristics diagram in order to achieve the optimum steering feeling (adjusting steering feeling to steering control information)); a graph editor editing the control characteristic graph using the edit information when the edit information inputter acquires the edit information of the editing method (Par. [0014] lines 5-13 teaches a pointing device (edit information inputter and graph editor) capable of compiling the steering characteristics graph that is used to extend, shorten, and move a line between endpoints in the graph (edit the control characteristics graph) by touching and moving the endpoints (acquire input information of edit information based on the edit method)); a steering mechanism that provides the assist power for steering the steering wheel of the vehicle based on the steering control information; and an output unit that outputs the steering control information to the steering mechanism (Fig. 1 and Par. [0030] line 1 to Par. [0031] line 5 teaches an electric power steering system (EPS) where steering force of a steering wheel 1 is transmitted to a rack and pinion mechanism 3 through a steering shaft 2, an EPS drive motor 6 is supplied with current through EPS controller 7 and a motor controller 8 corresponding to a driving signal for assisting the steering torque; and Par. [0032] lines 8-9 teaches the EPS driving motor 6 is controlled by steering characteristics of the EPS controller 7)”, however Yasuda does not explicitly teach “wherein the control characteristic graph visually represents a relationship between a steering angle of the steering wheel and a steering torque of the steering wheel, wherein the edit information inputter acquires a curve or a linear line, traced by a user, near a displayed contour of the control characteristic graph as the edit information, wherein the adjustment information display displays the curve or the linear line near the displayed contour of the control characteristic graph, and wherein the graph editor calculates a new control characteristic graph in accordance with the curve or the linear line of the edit information when acquiring the edit information”.
	From the same field of endeavor, Ito teaches “wherein the control characteristic graph visually represents a relationship between a steering angle of the steering wheel and a steering torque of the steering wheel (Par. [0060] lines 1-3 teaches a steering feeling setting unit that sets and adjustment value of the steering feeling based on input from the user, Par. [0084] lines 5-10 teaches a sensitivity identifying map (control characteristic graph) as a graph having the torque sensor value (steering torque) on the horizontal axis and the rotation number value (steering angle) on the vertical axis, and Par. [0100] lines 5-10 and 15-22 teaches determination of sensitivity can be performed as long as the operating condition parameters include at least both a parameter reflecting the force applied by the user (steering torque) and a parameter indicating the condition in which the machine is operated according to the operation by the user, where the parameter indicating the condition in which the machine is operated according to the operation by the user includes steering angle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Yasuda to incorporate the teachings of Ito to have the control characteristic graph taught by Yasuda visually represent the relationship by the steering torque and the steering angle as taught by Ito.
	The motivation for doing so would be to have the application of the assist force accurately correspond to the operation feeling felt by the user (Ito, Par. [0157] lines 3-4).
	However the combination of Yasuda and Ito does not explicitly teach “wherein the edit information inputter acquires a curve or a linear line, traced by a user, near a displayed contour of the control characteristic graph as the edit information, wherein the adjustment information display displays the curve or the linear line near the displayed contour of the control characteristic graph, and wherein the graph editor calculates a new control characteristic graph in accordance with the curve or the linear line of the edit information when acquiring the edit information”.
	From the same field of endeavor, Otono teaches “wherein the edit information inputter acquires a curve or a linear line near a displayed contour of the control characteristic graph as the edit information, wherein the adjustment information display displays the curve or the linear line near the displayed contour of the control characteristic graph, and wherein the graph editor calculates a new control characteristic graph in accordance with the curve or the linear line of the edit information when acquiring the edit information (Fig. 1(b) and Par. [0014] lines 1-4 teaches when marker 46 is dragged upward (editing method), the frequency characteristic curve 44 is enlarged to a similar state (acquires as edit information and displays a curve near a contour of control characteristic graph) shown by frequency characteristic curve 44a (calculates new control characteristic graph in accordance with curve))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Yasuda and Ito to incorporate the teachings of Otono to have the editing method taught by the combination of Yasuda and Ito provide a curve near a contour of the control characteristic graph as the edit information as taught by Otono and have the graph editor taught by the combination of Yasuda and Ito calculate a new characteristic control graph in accordance with the curve of the edit information as taught by Otono.
	The motivation for doing so would be to change the shape of the characteristic curve on the display according to a movement command (Otono, Par. [0005] lines 13-14).
	However, the combination of Yasuda, Ito, and Otono does not explicitly teach the acquired curve or linear line “traced by a user”.
	From the same field of endeavor, Kolmykov-Zotov teaches the acquired curve or linear line “traced by a user (Par. [0025] lines 1-6 teaches hand drawn (traced) user input is collected from an input device such as a touch pad and certain features are extracted from the hand drawn input to be used in the recognition process; Par. [0032] lines 5-8 teaches a shape recognizer is used for an “auto-complete” feature allowing the user to put an incomplete shape and let the system complete it (i.e. the user traces a curve or line as edit information which is then recognized by the graph editor and a new control characteristic graph is completed from the input traced curve or line))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Yasuda, Ito, and Otono to incorporate the teachings of Kolmykov-Zotov to have the acquired curve or linear line used to calculate the new control characteristic graph taught by the combination of Yasuda, Ito, and Otono be traced by a user as taught by Kolmykov-Zotov.
	The motivation for doing so would be to allow users to draw “shorthand”/unambiguous prefixes of support shapes instead of laying out the full shape (Kolmykov-Zotov, Par. [0033] lines 10-12) and to allow the user to customize the graph to a desired shape.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakano et al. (US 2002/0087241 A1) teaches a solution window on a display that shows the result of a steering feeling adjustment procedure as a graph and shows a first and second steering feeling in appropriate positions on the graph representing the steering feeling that will occur when the adjusting procedure is applied to the control apparatus and the steering feeling that will occur if an opposite adjusting procedure is applied, respectively

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665